UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Zhong Sen International Tea Company (Exact name of registrant as specified in the Charter) Florida 000-1434601 26-2091212 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 14th Floor Guo Fang Building No.68 Wu Yi Road Kunming City, Yunnan Province P. R. China(Address of Principal Executive Offices) (954) 247-4832 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of January 13, 2011: 60,000,000 shares of common stock. Item 1.Financial Statements ZHONG SEN INTERNATIONAL TEA COMPANY CONDENSED BALANCE SHEETS ASSETS November 30, 2010 May 31, 2010 (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable Marketing agreement TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - . . STOCKHOLDERS’ EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized,60,000,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Accompanying Notes to the Condensed Unaudited Financial Statements - 1 - ZHONG SEN INTERNATIONAL TEA COMPANY CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended November 30, For the Six Months Ended November 30, REVENUES: Marketing revenue $ OPERATING EXPENSES Officer's compensation Professional fees Consulting fees General and administrative Total Operating Expenses NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted See Accompanying Notes to the Condensed Unaudited Financial Statements - 2 - ZHONG SEN INTERNATIONAL TEA COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed compensation Changes in operating assets and liabilities: Decrease / (increase) in accounts receivable ) ) Decrease / (increase) in prepaid expenses - - Increasse in accounts payable Net Cash Used In Operating Activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: - - NET DECREASE IN CASH ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Cash paid for interest $
